Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 30 April 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur le Président
              New York 30 Avril 1802.
            J’ai recu votre lettre et vos dépêches.—J’ai lu celle dont vous m’avez permis de prendre connaissance.—Je les remettrai avec fidelité, et j’en appuierai le contenu de tout mon faible pouvoir.
            Je conçois toute l’importance de leur sujet. C’est le but principal de mon voyage.—une guerre qui me priverait du doux azyle de l’Amerique, à moins que je ne me déterminasse à une abdication entiere de ma Patrie natale serait personnellement pour moi le plus grand des malheurs.
            Mais puisqu’on réussit d’autant mieux qu’on est plus éclairé, qu’on a des instructions plus étendues, qu’on a plus de moyens de varier, d’appuyer ses insinuations et ses discours, permettez-moi de vous faire quelques observations, permettez-moi même de vous opposer quelquefois le langage de ceux avec lesquels j’aurai à traiter; car pour arriver à une conciliation, il faut avoir prévu et pesé tout ce qui sera dit de part et d’autre.
            Le fonds de votre raisonnement est celui ci.—”La Louisiane ne pourra être à la France que jusqu’à la premiere guerre.—À cette premiere guerre, l’interêt de la posseder nous fera prendre une part offensive dans les hostilités.—Et les Anglais empêchant par leur marine d’y apporter des secours, notre position géographique, la Puissance militaire que nous y pourrons employer surpasseront nécessairement la résistance dont une métropole éloignée et inférieure en marine pourra fournir les moyens.”
            Un militaire pourra comprendre aisément que le poids d’une colonne qui va depuis le district de maine jusqu’au mississipi doit en effet percer le front de bandiere, tel qu’il pût être, qu’on établirait sur les rives de ce fleuve.
            Mais un jeune militaire, dont les ministres ne peuvent conserver leurs places qu’en encensant perpétuellement l’orgueil militaire, sera beaucoup plus offensé que touché de cette raison.—Et s’il n’y a qu’elle en avant, nous pouvons regarder la négociation comme manquée.
            Voici comme on lui parlera pour soutenir par des raisons politiques l’irritation qu’aura excitée la menace, plus ou moins enveloppée de protestations, de le déposseder malgré lui.
            “Les Etats unis” lui dira-t-on “et même leur Président, trahissent une ambition de conquête que vous devez réprimer.—La Louisiane entre les mains de l’Espagne ne les inquietait point, parcequ’ils ne regardent pas l’Espagne comme une Puissance; et qu’ils ne voyaient dans cette colonie du Mississipi qu’une auberge pour se reposer, et un magasin nécessaire à l’armée par laquelle ils comptent un jour faire la conquête du mexique.—Mais c’est précisement pour conserver le mexique avec plus de sureté que l’Espagne vous a cedé cette colonie.—Elle a voulu que la puissance des deux Etats contint dans de justes bornes cet esprit d’invasion que les Etats unis ne peuvent et ne veulent plus dissimuler.—Vous manqueriez à votre Allié, si vous cédiez le poste avancé qu’il vous confie.”
            Que votre nation en général, Monsieur le Président, et surtout que les ambitieux de votre nation pensent à la conquête du mexique, cela n’est pas douteux.—Il y aura beaucoup à gagner pour les généraux, pour les officiers, et même pour les soldats. L’armée sera recrutée très aisement.
            Mais il y aurait beaucoup à perdre pour les Etats unis, et surtout pour un Philosophe ami de l’humanité et véritable ami de sa Patrie comme leur Président Jefferson.
            L’armée conquerante sera corrompue à tout jamais.—Ceux de ses guerriers qui reviendront dans l’intérieur y rapporteront tous les crimes et tous les vices.
            Ceux qui resteront dans le Pays vaincu en formeront pour les Etats unis un voisin redoutable, avec lequel il faudra être dans un etat de guerre permanent.
            Si le Général victorieux y fonde une monarchie, elle ne sera certainement pas alliée de votre République.
            
            Si vous pouvez y fonder une République, vous tenterez en vain de la conféderer avec vous.—déja vous voyez combien il faut de sagesse, de prudence et de circonspection pour maintenir la confédération entre vos seize Etats.—que serait-ce avec une République nouvelle presque aussi puissante à elle seule qu’ils le sont tous ensemble, beaucoup plus riche, et dont le centre du Pouvoir serait à une aussi grande distance du centre de votre confédération.
            Le mexique entre les mains des Espagnols ne peut vous nuire en rien; et par des inventions de Commerce faciles à concevoir peut vous servir beaucoup.—le mexique animé par une révolution, et porté à la hauteur de votre civilisation par vos citoyens qui s’y domicilieraient, qui pour lui quitteraient votre territoire et cesseraient de l’améliorer, serait ce qu’on pourrait imaginer de plus funeste à votre paix, à votre liberté, à votre prospérité.—Il vous nuirait comme votre rival de puissance. Il vous nuirait bien plus encore comme séduisant perpétuellement et vous enlevant sans cesse votre population.
            Il ne suffit pas que vous, Président, n’ayez point cette pensée, il faut persuader à la France et à l’Espagne que vous ne l’avez pas; et il faut la déraciner chez votre nation, en lui montrant dans quelle suite de malheurs l’entrainerait cette tentation fatale.
            Il est donc nécessaire de vous renfermer avec la plus grande sévérité dans le motif d’assurer un débouché certain aux produits de vos Etats de la cumberland, de la Wabash, des deux rives de l’ohio et de la rive gauche du mississipi lui même.
            Mais on dira que cette liberté du commerce que cette sureté des débouchés peuvent vous être garantis par un Traité avec la France aussi bien que par un Traité avec l’Espagne;—que ce Traité maintenu par l’interêt réciproque serait un gage d’amitié durable au lieu d’être une source de querelles entre les deux nations;—et qu’enfin, s’il êtait violé de la part des Français, vous retrouveriez toujours, mais avec plus de dignité et de justice, les ressources de la Puissance territoriale contre une colonie faible et isolée que vos amis les Anglais empêcheraient d’être secourue.
            On demandera pourquoi cette grande inquiétude contre les Français, qui sont très disposés à vous laisser les Ports du mississipi ouverts sous de faibles droits de douane ou d’entrepôt qu’un traité de commerce pourrait régler, tandis que les anglais plus jaloux, plus hautains, ne paraissent point vous inquiéter ni vous déplaire au Canada, quoiqu’ils vous refusent par le St Laurent un débouché qui serait presque aussi naturel que celui du mississipi, un debouché que deux canaux, l’un à niagara, l’autre partant de la monongahela et qui ne couteraient pas deux millions de dollars pourraient rendre de la plus grande importance pour vos Etats de l’ouest nés et à naitre.
            On dira que ces sentimens si pacifiques à l’egard des Anglais, si hostiles et dejà s’exprimant en menaces à l’égard des Français rentrant en possession d’un de leurs anciens patrimoines, dont une partie et la plus belle partie nous a déja été cédée par l’Espagne et ne vous sera point contestée par eux, montre en faveur de l’angleterre une partialité dont la nation et le gouvernement français doivent être choqués et aussi inquiets que vous le paraissez vous même.
            On dira, et certainement en ce point on aura raison, que si les Anglais vous flattent, sur l’appas d’une alliance passagere pour dépouiller l’Espagne, de vous laisser devenir la seconde Puissance maritime, ils vous trompent; que votre confiance en eux vous trompe.—Les anglais détestent et détesteront toujours les secondes et même les troisiemes Puissances maritimes.—Ils vous le feraient durement sentir, si vous arriviez à cet honneur plus dispendieux qu’utile. Les persécutions qu’ils vous feraient essayer rendraient alors votre Alliance à la France, et tout le sang versé dans l’intervalle serait perdu.
            Il n’y a que la France qui désire que vous soyiez une Puissance maritime. Il n’y a que les Anglais qui le craignent.
            Toutes ces choses posées, on soutiendra que vous n’avez besoin de la nouvelle orléans et des embouchures du mississipi que pour le libre et perpétuel débit des productions de vos Etats de l’ouest et qu’un traité de commerce suffit pour vous les assurer parfaitement et sur vos propres vaisseaux.—A cela que répondre?
            Cependant vous aimez mieux un Traité qui vous cede la propriété, qu’un Traité qui vous garantirait l’usage. Et je ne nie pas, d’abord que cela ne puisse vous être meilleur, et ensuite que cela ne soit pour la France que d’une importance mediocre.
            Mais il faudra commencer par convenir d’un point: Savoir, que les Etats Unis n’eleveront jamais aucun nouveau désir sur la rive droite du Fleuve; que son usage sera égal et commun entre les deux nations; et que le milieu de son cours sera la limite entre les deux etats.—car il est vraiment de l’interêt des trois Peuples, et de celui du monde, que la Puissance de la France et de l’Espagne concourent à repousser la tentation que les Etats unis pourraient avoir un jour de conquerir le mexique.
            Ce point arrêté, on voudra connaitre quel est votre moyen de persuasion pour obtenir l’arrangement que vous désirez.—celui de dire: cédez nous ce Pays, sans quoi nous le prendrons, n’est pas du tout persuasif.—Nous le défendrons est la premiere réponse qui se présente à tout homme.—Nous vous préviendrons pourrait être tacitement la seconde dans la politique ordinaire.—Et tous les malheurs que nous voulons empêcher auraient lieu.
            Vous voulez la cession d’un territoire que la France possede légitimement.—si vous disiez: cédez-nous ce qui nous convient de la Louisiane, cédez-nous les Florides et nous determinerons les Anglais à vous rendre le canada, si vous disiez au moins, nous prenons l’engagement à la premiere guerre de contribuer à vous remettre en possession du Canada, ce seraient des propositions quelconques, ce serait parler.—et j’oserais vous garantir que la France vous donnerait par son canada toute la liberté du commerce, tous les débouchés que les Anglais vous refusent.
            Mais peut-être le premier point est-il au dessus de votre crédit sur l’angleterre.—Peut-être encore ne voudriez vous pas prendre l’engagement formel du second, quoique vous sembliez déja prêts à vous unir avec les Anglais contre nous au sujet de la Louisiane.
            Où donc est votre moyen d’acquérir, et de persuader à la France une cession amiable de la propriété?
            Hélas! Monsieur le Président, la liberté des conventions, le goût naturel de tous les Peuples, de tous les individus pour les richesses, et la pauvreté dont toutes les grandes Puissances sont sans cela attaquées, à laquelle il n’y a que les Puissances du second ordre qui échappent, ne vous laissent qu’un moyen quand vous n’avez point d’échange de même nature à offrir.—c’est l’acquisition, c’est le payement en argent.
            Calculez ce que vous a couté le très faible armement que vous avez fait il y a trois ans.—Voyez ce que vous couterait la guerre la plus heureuse avec la France et l’Espagne.—et abonnez vous pour une partie . . . pour moitié je suppose.—Les deux nations auront fait un bon marché. vous aurez la Louisiane et vraisemblablement les Florides pour la moindre dépense possible; et cette conquête n’en sera ni envenimée par les haines, ni souillée par le sang humain.
            la France vous demandera le plus qu’elle pourra. Vous offrirez le moins que vous pourrez. Mais offrez assez pour la déterminer s’il se peut avant la prise de possession, car l’interêt du gouvernement, celui des Prefets et celui des compagnies de commerce deviendraient des obstacles puissans.—Ces Traités doivent être faits vite: plus longtemps on y marchande et plus on fait un mauvais marché. le plus mauvais de tous serait la rupture.
            Daignez m’ecrire à new york à ce sujet. J’ai la certitude de ne pas partir avant le dix de may, et je puis rester quelques jours de plus Selon le vent et les affaires.—si j’avais êté forcé de partir avant d’avoir recu votre lettre, mon Fils vous la renverrait et vous chargeriez le chancelier Livingston de m’expliquer votre pensée.
            comptez sur mon Zêle inalterable, sur mon attachement inviolable, sur ma reconnaissance pour votre amitié sur mon tendre et profond respect.
            Du Pont (de Nemours)
           
            Editors’ Translation
            Mister President
              New York, 30 Apr. 1802
            I received your letter and dispatches. I read the one you allowed me to look at. I will deliver them faithfully, and will argue for their content with all my feeble power.
            I understand all the importance of their subject. It is the main purpose of my trip. A war that would deprive me of the sweet shelter of America, unless I totally renounced my homeland, would be the greatest of misfortunes for me personally.
            Yet, since one succeeds all the more when one is enlightened with broad information and is more able to vary one’s discourse and suggestions and give evidence for them, allow me to make a few observations. Allow me even to counter with the language of those I will have to deal with, for in order to arrive at a conciliation, it is necessary to foresee and weigh everything that will be said on both sides.
            The core of your reasoning is this: “Louisiana will only remain French until the first war. In that first war, our interest in possessing it will force us to go on the offensive. And since the English navy will avert any assistance to Louisiana, our geographical position and the military power at our disposal will necessarily overcome any resistance that could be offered by a remote mother country with inferior naval power.”
            A military officer will easily understand that the weight of a column that extends from the district of Maine to the Mississippi will indeed break through whatever line of attack might be positioned along the banks of that river.
            Yet, a young officer, whose ministers cannot keep their positions without constantly extolling military pride, will be much more offended than convinced by that line of reasoning. And if it is the only one presented to him, the negotiations will fail.
            Here is what people will say to him to prolong, through political reasoning, the irritation that will be caused by the threat, however veiled, to dispossess him against his will.
            “The United States,” they will say, “and even its president, reveal an ambition for conquest that you must stop. The country did not worry when Louisiana was in Spanish hands because it does not consider Spain to be a major power; it viewed this Mississippi colony merely as a way station and a necessary armory for the army with which it someday expects to conquer Mexico. But Spain ceded that colony to you precisely to secure its hold over Mexico. Spain wanted the power of two countries to contain within reasonable limits the spirit of conquest which the United States no longer can nor wishes to hide. You would fail your ally if you gave up the front line she entrusted to you.”
            Mister President, there is no doubt that your nation as a whole, and especially your most ambitious citizens, think about conquering Mexico. There would be much to gain for the generals, the officers, and even the soldiers. It would be very easy to recruit an army.
            But there would be much to lose for the United States, and especially for a philosophe like their President Jefferson who loves mankind and is a true friend of his country.
            The conquering army will be corrupted forever. The soldiers who return will bring home every crime and vice.
            Those who will stay in the conquered land will constitute a formidable neighbor with whom the United States will need to be in a permanent state of war.
            If the victorious general establishes a monarchy there, it will certainly not be an ally of your republic.
            If you can found a republic there, you will try in vain to make alliances with it. You already see how much wisdom, prudence, and circumspection it takes to maintain the confederation among your sixteen states. How much more difficult it would be with a new republic, much wealthier and almost as powerful by itself as all your states together, and whose center would be so far away from the center of your confederation.
            As long as Mexico remains in Spanish hands, it will not be able to harm you. Indeed, it can be of great service to you through commercial arrangements that are easy to imagine. If Mexico were stirred up by a revolution and developed to the level of your civilization by your citizens living there (who left your territory and stopped improving it), this would be the greatest imaginable disaster for your peace, freedom, and prosperity. Mexico would then be your harmful rival for power. It would even do harm by perpetually attracting your population to emigrate.
            It is not enough that you, as president, do not have this intention. You must persuade France and Spain that you do not have it, and you must root it out of your citizens’ minds by showing them the series of misfortunes which that fatal temptation would provoke.
            It is therefore necessary to limit yourself to a goal of providing guaranteed markets for the products of your states on the Cumberland, the Wabash, the two banks of the Ohio, and the left bank of the Mississippi.
            People will say, of course, that this free trade and these guaranteed markets can be ensured by a treaty with France, and another with Spain; that such a treaty, maintained by reciprocal interests, would be a token of durable friendship rather than a source of quarrel between the two nations; and that, ultimately, if the French broke it, you could always use the resources of territorial power (but with more dignity and justice) against a weak, isolated colony, which your English friends would not allow to be helped.
            People will ask why you should be so worried about the French who are most willing to keep the Mississippi ports open, with modest fees for storage and customs which could be set by a trade treaty, whereas the more arrogant and jealous English do not seem to worry or displease you in Canada, even though they deny you an outlet through the Saint Lawrence, which would be almost as natural as through the Mississippi. Two canals, one at Niagara, the other beginning at the Monongahela River, at a cost of less than two million dollars, could be of the greatest importance for your western states, present and future.
            People will say that such conciliatory feelings toward the English, who are so hostile to the French and have already threatened those who recover their former possessions, a part of which, indeed the finest part, have already been ceded by Spain (a fact they will not dispute), shows a bias in favor of England that must shock the French nation and government, and worry them as much as it seems to worry you.
            People will say, and certainly on this point they will be right, that if the English charm you with the lure of a temporary alliance to despoil Spain and let you become the second maritime power, they are deceiving you; that you are deluded by your trust in them. The English hate and will always hate the number two and even the number three naval power. They would let you know it harshly if you reached this honor which would be more costly than useful. The attacks they would make you endure would prompt you to renew your alliance with France, and all the blood that had been shed in the meantime would be rendered useless.
            Only France wants you to become a maritime power. Only the English fear it.
            Considering all these things, people will argue that you need only New Orleans and the openings of the Mississippi for the free and permanent delivery of products from your Western states, and that a trade treaty would suffice to guarantee this on your own ships. Who could argue with this?
            Nevertheless, you would rather have a treaty that cedes ownership than a treaty that guarantees usage. And I do not deny, first, that it would be better for you, and second that it is not terribly important for France.
            But you would have to begin by agreeing on one point: namely, that the United States would never claim the right bank of the Mississippi; that the use of the river would be equally shared by the two nations; and that the middle of the river would mark the border between the two states. For it really is in the interest of three countries as well as the world that France and Spain unite to repel the temptation the United States might some day have to conquer Mexico.
            Once this point is settled, one would ask what means of persuasion you would use to obtain the arrangement you want. The one that says “surrender this country to us; otherwise we will take it by force” is not at all persuasive. “We shall defend it” is the inevitable first reaction. In ordinary politics, the second would be, tacitly, “we shall forestall your action.” All the misfortunes we would like to ward off would then occur.
            You would like the transfer of a territory France legitimately owns. If you said, “Hand over to us what we need in Louisiana, give us the Floridas, and we will persuade the English to return Canada to you”; if you said, at least, “We pledge to help you regain Canada when the first war takes place,” these are proposals we could talk about. And I daresay France would grant you, in her Canada, all the free trade and all the markets the English refuse you.
            
            But perhaps my first point overestimates the credit you have in England. As for the second, you might not want to make a formal pledge, although you seemed decided to join the English against us about Louisiana.
            How then do you intend to acquire Louisiana and persuade France to surrender its ownership in an amicable way?
            Alas, Mister President, contractual freedom and a natural taste for wealth in all nations and all individuals (poverty strikes all great powers and only second-rate powers escape it) leave you with only one alternative, since you have no land to trade: it is financed purchase.
            Calculate the cost of the inadequate armament you acquired three years ago; see what the most auspicious war with France and Spain would cost you, and be prepared to spend only a fraction of this, say half of this sum. It would be a good deal for both nations: you would have Louisiana and, most likely, the Floridas for the lowest possible cost, and the conquest would neither be embittered by hatred nor sullied by human blood.
            France will ask the highest price she can. You will offer the least you can. But offer enough to convince her before taking possession; for the interest of the government, the prefects, and the trading companies would become powerful obstacles. Such treaties must be done quickly: the longer you bargain, the worse the outcome. Worst of all would be a failure.
            Please write to me in New York about this. I will certainly not leave before the tenth of May, and I may stay a few days longer, depending on the winds and business. Were I compelled to leave before receiving your letter, my son would send it back to you and you could charge Chancellor Livingston with explaining your thoughts.
            You can count on my unfailing zeal, my inviolable faithfulness, my gratitude for your friendship, and my affectionate and profound respect.
            Du Pont (de Nemours)
          